Citation Nr: 0313068	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder including 
depression.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO denied reopening the claim of entitlement to service 
connection for a psychiatric disorder on the basis that new 
and material evidence had not been submitted.  

The veteran presented oral testimony at a hearing before the 
Decision Review Officer at the RO in March 2000, and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2001.  Transcripts of the hearing and 
video conference have been associated with the claims file.

The Board reopened the claim and remanded it to the RO for 
further development and adjudicative action in November 2001.

In August 2002 the RO denied entitlement to service 
connection for a psychiatric disorder on a de novo basis, and 
returned the case to the Board for further appellate review.  

The Board denied the claim in November 2002.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (CAVC).

The veteran's attorney and the Secretary of VA entered into a 
joint motion for remand in February 2003.  The CAVC granted 
the motion, vacated the Board's November 2002 decision, and 
remanded the matter for readjudication consistent with the 
motion.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As stated in the Introduction, the CAVC remanded this case to 
the Board for further development and adjudication.  There 
are regulations which give the Board discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  See 38 C.F.R. § 19.9 
(2002).  However, for the reasons cited below, the Board will 
remand the matter to the RO for further development and 
adjudication.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  



The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In a June 2003 letter to the Board, the veteran's attorney 
asserted that the agency of original jurisdiction must be 
afforded an opportunity to consider any potential new 
evidence obtained through development.  Based on the June 
2003 letter, it is clear that the veteran does not wish to 
waive consideration of the new evidence as provided under 38 
C.F.R. § 20.1304.  Therefore, the Board will remand rather 
than perform internal development.

The February 2003 joint remand addressed specific matters 
such as the need to obtain a clear medical opinion, and the 
duty to assist and notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) in relation to securing 
Social Security Administration (SSA) records, service medical 
records, VA reports, and a report of a consultation secured 
by the Department of Defense (DoD).  

Pursuant to the Board's November 2001 remand, the veteran was 
afforded a VA examination in July 2002.  However, the 
examiner's opinion is not clear.  Therefore, the evidence of 
record is insufficient to decide the issue of service 
connection with any certainty.  Since the Board cannot 
exercise its own independent judgment on medical matters, 
further examination is required, to include an opinion based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In addition, under the VCAA, a veteran is 
entitled to a complete VA medical examination that includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  See 
38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4).  Therefore, 
the Board requests that the RO either arrange for the same 
examiner to clarify his opinion, or afford the veteran a new 
examination.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and 38 C.F.R. § 3.159(b), as recently amended, require 
VA to inform a claimant of which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the O's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The claims file includes a copy of a January 1984 Department 
of Defense (DoD) determination regarding a security 
clearance.  The decision contains a reference to a 1982 
psychiatric evaluation conducted by a DoD consultant, but the 
report is not associated with the claims folder.  

In the November 2001 remand, the Board directed the RO to 
request SSA records and the reports of purported psychiatric 
treatment at Camp Casey in 1964.  However, negative responses 
were received.  

A February 1998 SSA award letter associated with the claims 
folder confirms the veteran's receipt of such benefits.  
Therefore, it is reasonable to find that SSA records exist 
and should be available.

The veteran testified at his September 2001 videoconference 
that he was treated for a psychiatric disorder during service 
for the period from February 1964 to September 1964.  In the 
November 2001 remand, the Board directed the RO to request 
the records from Camp Casey and morning reports for the 
period from February 1964 to September 1964.  A review of the 
file shows that the November 2001 request was submitted for 
the period of April 1, 1964 to June 30, 1964 instead of the 
February 1964 to September 1964 stated in the remand.  

The veteran has made reference to treatment in 1967 at a VA 
hospital located in Lincoln, Nebraska.  However, those 
records have not been secured and associated with the claims 
folder.  

The VCAA requires VA to make reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Furthermore, with regard to 
records from a Federal department or agency, the VCAA 
requires that "efforts to obtain those records shall 
continue until they are obtained unless it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile."  (emphasis added).  
Documentary evidence that further efforts would be "futile" 
is not currently included in the claims folder.  With regard 
to efforts to obtain any VA or other government agency 
records, if such records ultimately are not available, the RO 
must secure written evidence to that effect, and provide 
appropriate notice in accordance with 38 U.S.C. § 
5103A(b)(2). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.



3.  The RO should obtain the following: 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim; mental health 
records from Camp Casey, Korea and the 
morning reports of the HQ, HQ Company and 
Band Support Command, 7th Infantry 
Division for the period from February 
1964 to September 1964; the May/June 1982 
psychiatric examination report of Dr. 
William T. Moore referenced in the 
January 1984 DOD security clearance 
decision; and 1967 records from the VA 
hospital in Lincoln, Nebraska.

All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

4.  The RO should arrange for the VA 
examiner who evaluated the veteran in 
July 2002 to clarify his opinion.  If the 
examiner is not available to offer such 
clarification, then the RO should arrange 
for another VA examination for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
of any psychiatric disorder(s) which may 
be present.  

The examiner assigned this case must be 
requested to express an opinion as to 
whether any psychiatric disorder 
psychiatric disorder(s) which may be 
found on examination is/are related to 
service, or if pre-existing service, 
was/were aggravated thereby.  If a 
psychosis is diagnosed, the examiner 
should opine as to the date of onset.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report should 
be typed. 

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notice 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the RO; however, the veteran is again notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for a psychiatric disability.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


